Exhibit 10.1

VIASPACE Inc.

CONSULTING, CONFIDENTIALITY AND PROPRIETARY RIGHTS AGREEMENT

This Consulting, Confidentiality and Proprietary Rights Agreement (“Agreement”)
is entered into as of the 16th day of August, 2005 (the “Effective Date”) by and
between VIASPACE Inc., a Nevada corporation (the “Company”), and SYNTHETIC/A/
(AMERICA) LTD., a California corporation (“Consultant”).

WHEREAS, the Company desires to engage Consultant to provide certain services as
set forth on Schedule attached hereto and as specified from time to time by the
Company.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
conditions contained herein, the parties hereto agree as follows:

1. Engagement. The Company hereby engages Consultant to perform, using Maurizio
Vecchione, Barry Hall and Bruce Goldstein ( the “Principals”), those duties set
forth in the Schedule attached hereto and such other duties as may be requested
from time to time by the Chief Executive Officer or Chief Operating Officer of
the Company. Consultant hereby accepts such engagement upon the terms and
subject to conditions set forth in this Agreement.

2. Compensation. For the services rendered by Consultant under this Agreement,
the Company shall pay to Consultant the compensation specified in the Schedule,
subject to the terms and conditions set forth in this Agreement.

3. Term and Survivability. The term of this Agreement shall be for a period of
two years from the Effective Date. Notwithstanding the foregoing, either party
may terminate this Agreement on or after six (6) months from the Effective Date
by providing the other party with (30) days written advance notice. In addition,
this Agreement may be terminated if either party materially fails to perform or
comply with this Agreement or any material provision hereof. Termination shall
be effective ten (10) days after notice of such material failure to perform or
comply with this Agreement or any material provision hereof to the defaulting
party if the defaults have not been cured within such ten (10) day period. Upon
termination of this Agreement the following sections of this Agreement shall
survive such termination: Sections 3, 5, 6, 7, 8, 10, 12, and 13.

4. Costs and Expenses of Consultant’s Performance. Except as set forth on the
Schedule, all costs and expenses of Consultant’s performance hereunder shall be
borne by the Consultant.

5. Taxes. As an independent contractor, Consultant acknowledges and agrees that
it is solely responsible for the payment of any taxes and/or assessments imposed
on account of the payment of compensation to, or the performance of services by
Consultant pursuant this Agreement, including, without limitation, any
unemployment insurance tax, federal and state income taxes, federal Social
Security (FICA) payments, and state disability insurance taxes. The Company
shall not make any withholdings or payments of said taxes or assessments with
respect to amounts paid to Consultant hereunder; provided, however, that if
required by law or any governmental agency, the Company shall withhold such
taxes or assessments from amounts due Consultant, and any such withholding shall
be for Consultant’s account and shall not be reimbursed by the Company to
Consultant. Consultant expressly agrees to make all payments of such taxes, as
and when the same may become due and payable with respect to the compensation
earned under this Agreement.

6. Confidentiality. Consultant agrees that Consultant will not, except when
required by applicable law or order of a court, during the term of this
Agreement or thereafter, disclose directly or indirectly to any person or
entity, or copy, reproduce or use, any Trade Secrets (as defined below) or
Confidential Information (as defined below) or other information treated as
confidential by the Company known, learned or acquired by the Consultant during
the period of the Consultant’s engagement by the Company. For purposes of this
Agreement, “Confidential Information” shall mean any and all Trade Secrets,
knowledge, data or know-how of the Company, any of its affiliates or of third
parties in the possession of the Company or any of its affiliates, and any
nonpublic technical, training, financial and/or business information treated as
confidential by the Company or any of its affiliates, whether or not such
information, knowledge, Trade Secret or data was conceived, originated,
discovered or developed by Consultant hereunder. For purposes of this Agreement,
“Trade Secrets” shall include, without limitation, any formula, concept,
pattern, processes, designs, device, software, systems, list of customers,
training manuals, marketing or sales or service plans, business plans, marketing
plans, financial information, or compilation of information which is used in the
Company’s business or in the business of any of its affiliates. Any information
of the Company or any of its affiliates which is not readily available to the
public shall be considered to be a Trade Secret unless the Company advises
Consultant in writing otherwise. Consultant acknowledges that all of the
Confidential Information is proprietary to the Company and is a special,
valuable and unique asset of the business of the Company, and that Consultant’s
past, present and future engagement by the Company has created, creates and will
continue to create a relationship of confidence and trust between the Consultant
and the Company with respect to the Confidential Information. Furthermore,
Consultant shall immediately notify the Company of any information which comes
to its attention which might indicate that there has been a loss of
confidentiality with respect to the Confidential Information. In such event,
Consultant shall take all reasonable steps within its power to limit the scope
of such loss. Confidential Information and Trade Secrets shall not include, and
the foregoing shall not apply to, information that is generally available to the
public other than a result of a disclosure by Consultant;

7. Return of the Company’s Proprietary Materials. Consultant agrees to deliver
promptly to the Company on termination of this Agreement for whatever reason, or
at any time the Company may so request, all documents, records, artwork,
designs, data, drawings, flowcharts, listings, models, sketches, apparatus,
notebooks, disks, notes, copies and similar repositories of Confidential
Information and any other documents of a confidential nature belonging to the
Company, including all copies, summaries, records, descriptions, modifications,
drawings or adaptations of such materials which Consultant may then possess or
have under its control. Concurrently with the return of such proprietary
materials to the Company, Consultant agrees to deliver to the Company such
further agreements and assurances to ensure the confidentiality of proprietary
materials. Consultant further agrees that upon termination of this Agreement,
Consultant’s, employees, consultants, agents or independent contractors shall
not retain any document, data or other material of any description containing
any Confidential Information or proprietary materials of the Company.

8. Assignment of Proprietary Rights. Other than the Proprietary Rights listed on
the Schedule attached hereto, if any, Consultant hereby assigns and transfers to
the Company all right, title and interest that Consultant may have, if any, in
and to all Proprietary Rights (whether or not patentable or copyrightable) made,
conceived, developed, written or first reduced to practice by Consultant,
whether solely or jointly with others, during the period of Consultant’s
engagement by the Company which relate in any manner to the actual or
anticipated business or research and development of the Company, or result from
or are suggested by any task assigned to Consultant or by any of the work
Consultant has performed or may perform for the Company.

Consultant acknowledges and agrees that the Company shall have all right, title
and interest in, among other items, all research information and all
documentation or manuals related thereto that Consultant develops or prepares
for the Company during the period of Consultant’s engagement by the Company and
that such work by Consultant shall be work made for hire and that the Company
shall be the sole author thereof for all purposes under applicable copyright and
other intellectual property laws. Other than the Proprietary Rights listed on
the Schedule attached hereto, Consultant represents and covenants to the Company
that there are no Proprietary Rights relating to the Company’s business which
were made by Consultant prior to Consultant’s engagement by the Company.
Consultant agrees promptly to disclose in writing to the Company all Proprietary
Rights in order to permit the Company to claim rights to which it may be
entitled under this Agreement. With respect to all Proprietary Rights which are
assigned to the Company pursuant to this Section 8, Consultant will assist the
Company in any reasonable manner to obtain for the Company’s benefit patents and
copyrights thereon in any and all jurisdictions as may be designated by the
Company, and Consultant will execute, when requested, patent and copyright
applications and assignments thereof to the Company, or other persons designated
by the Company, and any other lawful documents deemed necessary by the Company
to carry out the purposes of this Agreement. Consultant will further assist the
Company in every way to enforce any patents, copyrights and other Proprietary
Rights of the Company.

9. Trade Secrets of Others. Consultant represents to the Company that its
performance of all the terms of this Agreement does not and will not breach any
agreement to keep in confidence proprietary information or trade secrets
acquired by Consultant in confidence or in trust prior to its engagement by the
Company, and Consultant will not disclose to the Company, or induce the Company
to use, any confidential or proprietary information or material belonging to
others. Consultant agrees not to enter into any agreement, either written or
oral, in conflict with this Agreement.

10. Other Obligations. Consultant acknowledges that the Company, from time to
time, may have agreements with other persons which impose obligations or
restrictions on the Company regarding proprietary rights made or developed
during the course of work thereunder or regarding the confidential nature of
such work. Consultant agrees to be bound by all such obligations and
restrictions and to take all action necessary to discharge the obligations of
the Company thereunder.

11. Independent Contractor. Consultant shall not be deemed to be an employee or
agent of the Company for any purpose whatsoever. Consultant shall have the sole
and exclusive control over its employees, consultants or independent contractors
who provide services to the Company, and over the labor and employee relations
policies and policies relating to wages, hours, working conditions or other
conditions of its employees, consultants or independent contractors.

12. Indemnification. Consultant shall, at its own expense, defend, indemnify and
hold harmless the Company and its employees, officers, directors, licensees and
agents from and against any and all liabilities, claims, actions, losses, costs
and expenses (including reasonable attorneys’ fees and disbursements) relating
to or arising out of Consultant’s or any of its employees, consultants or
independent contractors’ actual or alleged (i) infringement of any United States
patent, foreign letters patent, license, trademark, copyright, trade secret or
any other proprietary right; (ii) material breach of this Agreement;
(iii) violation of any law, statute, ordinance, order, rule or regulation; or
(iv) material negligence or intentional misconduct in connection with its
obligations under this Agreement.

The Company shall, at its own expense, defend, indemnify and hold harmless the
Consultant and its employees, officers, directors, licensees and agents and
consultants from and against any and all liabilities, claims, actions, losses,
costs and expenses (including reasonable attorney’s fees and disbursements)
relating to or arising out of the Company’s (i) infringement of any United
States patent, foreign letters patent, license, trademark, copyright, trade
secret or any other proprietary right; (ii) material breach of this Agreement;
(iii) violation of any law, statute, ordinance, order, rule or regulation; or
(iv) material negligence or intentional misconduct in connection with its
obligations under this Agreement.

13. Non-Solicit. Consultant will not, during the term this Agreement and for one
year thereafter, directly or indirectly (whether as an owner, partner,
shareholder, agent, officer, director, employee, independent contractor,
consultant, or otherwise) with or through any individual or entity: (i) employ,
engage or solicit for employment any individual who is, or was at any time
during the twelve-month period immediately prior to the termination of this
Agreement for any reason, an employee of the Company, or otherwise seek to
adversely influence or alter such individual’s relationship with the Company; or
(ii) solicit or encourage any individual or entity that is, or was during the
twelve-month period immediately prior to the termination of this Agreement for
any reason, a customer or vendor of the Company to terminate or otherwise alter
his, her or its relationship with the Company or any of its affiliates.

14. Governing Law. This Agreement shall be governed, construed and interpreted
in accordance with the internal laws of the State of California. In the event a
judicial proceeding is necessary, the sole forum for resolving disputes arising
under or relating to this Agreement are the Municipal and Superior Courts for
the County of Los Angeles, California or the Federal District Court for the
Central District of California and all related appellate courts, and the parties
hereby consent to the jurisdiction of such courts, and that venue shall be in
Los Angeles County, California.

15. Entire Agreement: Modifications and Amendments. The terms of this Agreement
are intended by the parties as a final expression of their agreement with
respect-to such terms as are included in this Agreement and may not be
contradicted by evidence of any prior or contemporaneous agreement. The Schedule
referred to in this Agreement is incorporated into this Agreement by this
reference. This Agreement may not be modified, changed or supplemented, nor may
any obligations hereunder be waived or extensions of time for performance
granted, except by written instrument signed by the parties or by their agents
duly authorized in writing or as otherwise expressly permitted herein.

16. Attorneys Fees. Should any party institute any action or proceeding to
enforce this Agreement or any provision hereof, or for damages by reason of any
alleged breach of this Agreement or of any provision hereof, or for a
declaration of rights hereunder, the prevailing party in any such action or
proceeding shall be entitled to receive from the other party all costs and
expenses, including reasonable attorneys’ fees, incurred by the prevailing party
in connection with such action or proceeding.

17. Prohibition of Assignment. This Agreement and the rights, duties and
obligations hereunder may not be assigned or delegated by Consultant without the
prior written consent of the Company. Any assignment of rights or delegation of
duties or obligations hereunder made without such prior written consent shall be
void and of no effect.

18. Binding Effect: Successors and Assignment. This Agreement and the provisions
hereof shall be binding upon each of the parties, their successors and permitted
assigns.

19. Validity. This Agreement is intended to be valid and enforceable in
accordance with its terms to the fullest extent permitted by law. If any
provision of this Agreement is found to be invalid or unenforceable by any court
of competent Jurisdiction, the invalidity or unenforceability of such provision
shall not affect the validity or enforceability of all the remaining provisions
hereof.

20. Notices. All notices and other communications hereunder shall be in writing
and, unless otherwise provided herein, shall be deemed duly given if delivered
personally or by telecopy or mailed by registered or certified mail (return
receipt requested) or by Federal Express or other similar courier service to the
parties at the following addresses or (at such other address for the party as
shall be specified by like notice)

(i) If to the Company:

VIASPACE Inc.
2400 Lincoln Avenue

Altadena, CA 91001

Phone: (626) 296-6310

Fax: (626) 296-6311

Attn: Legal Department

(ii) If to the Consultant:

SYNTHETIC/A/ (AMERICA) LTD.

15332 Antioch St. No. 303

Pacific Palisades, CA. 90272

Attn. Maurizio Vecchione

Phone: 310-230-6954

Fax: 310-230-0763

Any such notice, demand or other communication shall be deemed to have been
given on the date personally delivered or as of the date mailed, as the case may
be.

1

IN WITNESS WHEREOF, the parties hereto have executed this Consulting,
Confidentiality, and Proprietary Rights Agreement as of the Effective Date
written above.

SYNTHETIC/A/ (AMERICA) LTD.

By:     /s/ MAURIZIO VECCHIONE     

Name: Maurizio Vecchione



      Title:

VIASPACE Inc.

By:     /s/ CARL KUKKONEN     

Name: Carl Kukkonen



      Title: CEO

2

Schedule

Consultant will use best efforts to facilitate Company to achieve certain key
goals in order to complement its corporate execution and support its current
valuations including:



  1.   Capital Market Goals & Strategic Business Planning



  •   Strengthen public market appeal with significant institutional holders.
This will provide added momentum to the retail investors, long term capital
market stability and valuation validation.



  •   Enter NASDAQ (ideally NM) to expand liquidity and investor appeal



  •   Attract a major (tier-1) investment banker



  •   Leverage all of the above to orchestrate a significant secondary offering,
($200M+) to provide both capital and liquidity



  •   Leverage offering to drive accelerated revenue growth, either organic or
through M&A



  •   Develop an institutional strategic business plan



  2.   Financial Controls & Regulatory Goals



  •   Establish financial control and reporting control systems to assure proper
reporting and compliance with securities laws



  •   Establish an Audit management environment and retain a qualified Auditing
firm



  •   Establish an SEC reporting, management framework, disclosure controls



  •   Meet or exceed SOX compliance standards



  •   Create a SOX and NASDAQ compliant governance framework, inclusive of Board
composition



  3.   Revenue Generation and Business Development Goals



  •   Accelerate revenue by establishing key licensing partnerships



  •   Add key revenue generating opportunities



  •   Accelerate revenue via qualified M&A activities

IT IS UNDESTOOD AND AGREED THAT CONSULTANT IS A FACILITATOR ONLY. CONSULTANT IS
NOT AN INVESTMENT BANKER, A SECURITIES BROKER DEALER OR A CERTIFIED FINANCIAL
ADVISOR OR ATTORNEY. AS A RESULT, IN CONNECTION WITH THIS ENGAGEMENT CONSULTANT
SHALL NOT BE PROVIDING LEGAL ADVICE, ACTING AS A PLACEMENT AGENT OR IN ANY
INVESTMENT BANKING OR BROKERAGE CAPACITY OR ESTABLISH ANY PROCEDURES, OR
POLICIES FOR THE COMPANY EXCEPT AS PROVIDED BELOW. CONSULTANT SHALL ADVISE THE
COMPANY ON PROCESSES, STRATEGIES AND MAKE SUITABLE INTRODUCTIONS. THIS
AGREEMENTS IS A BEST EFFORTS AGREEMENT AND NOTHING IN THIS AGREEMENT SHALL BE
DEEMED TO BE, A GUARANTEE THAT THE COMPANY WILL BE SUCCESSFUL IN ATTRACTING
SIGNIFICANT INSTITUTIONAL SHAREHOLDERS, INVESTMENTS, FINANCINGS, INVESTMENT
BANKERS, TRANSACTIONS, CUSTOMERS, OR IN ACHIEVING ANY OF THE PROPOSED BUSINESS
GOALS INCLUDING ACHIEVING COMPLIANCE FOR LISTING REQUIREMENTS FOR A PARTICULAR
EXCHANGE OR COMPALIANCE WITH CERTAIN STATUES SUCH AS SERBANES-OXLEY. SUCH
COMPLIANCE REMAIN THE SOLE RESPONSIBILITY OF THE COMPANY.

The following strategies will be deployed by Consultant to help achieve these
goals in support of Company:

         
Work
  Description   Deliverables
 
       
 
       
 
  Currently Company stock is held primarily by retail
investors. In order to support its capital markets efforts,
its capitalization and its shareholder value, it is essential
that a systematic approach to attracting and retaining
institutional investors be made. Through Consultant’s
Institutional Investor’s Relations (IIR) program, Consultant
shall introduce the Company to key institutional equity
buyers and help promote select institutional ownership of the  






One time Items:
 
  stock. The specific metric of success of this program will
depend in part on the performance of the Company. Consultant
shall provide key introductions and on-going liaison with
most key institutional investors active in high technology,
early stage public companies, as well as most buy-side
analysts in the space. Additionally Consultant will prepare
materials, presentations and briefs on behalf of the Company
to support institutional selling as well as promote
significant milestones. Finally Consultant shall join
management in presenting the Company to key institution,
provide key executive coaching and act as institutional
promoters. Institutional outreach to begin in the US and   - Development of an
Institutional Pitch Book
- Development of an
Institutional Presentation
- Development of Institutional
corporate data base for
institutional PR activities
- Coaching of key executive
staff
- Development of Diligence
Support Package
On-going Items:
 
  then be extended to key European and Asian markets.
Key Target Goals:   - Introduction to
institutional fund managers



  •   A minimum 25% institutional ownership by Q2 2006 — Outreach to buy-side
analysts



  •   Awareness by most industry specific buy-side analysts — Planning of Road
shows (1 Institutional



  •   Partnership with at least one tier-1 investment
banker            quarterly) Investor’s



  •   Increase number of active market makers — Introduction, to of key
Relations (IIR)



  •   Retention of tier 1 Investment Banker            tier-1 investment banker
—— —— — Consultant shall consolidate current business plans to help Company
create a common strategic business plan that would form a complete roadmap, and
drive projections suitable for institutional release and market guidance, as
well as provide Key Performance Indicators (KPI). As part of this effort a
consolidated model will be developed that can be used for One time items: budget
planning, what-if analysis and forecasting — Development of Strategic Key Target
Goals: Business Plan — Rationalize all business units, define growth strategies,
— Development of Consolidated major strategies, tactics            Model —
Define investment value proposition — Development of IP Summary — Define key
market trends, drivers, detractors            pitch document — Identify key
channels, partners, opportunities and threats On-going items: Strategic Planning
— IP review, presentation — Updates on a quarterly basis —— —— — One-time items:
— Provide qualification check Drive the initiatives necessary to achieve a
NASDAQ listing, list including provide liaison with NASDAQ market surveillance —
Develop qualification and analyst team to achieve first listing and interface
with            strategy NASDAQ staff during the application process. Interface
with — Negotiate with NASDAQ key market makers, post listing. listing staff Key
target goals: On-going items: — Achieve compliance to NASDAQ listing, provided
that the — Evaluate compliance on an Company meets all required
qualifications            ongoing basis NASDAQ Market — Support NASDAQ
application — Liaise with NASDAQ staff Activities — Support post-listing Market
activities — Liaise with market makers —— —— — One-time items: Identify, qualify
and value potential acquisition targets. — Identify target universe Support due
diligence effort and provide negotiation support. — Make preliminary
introduction Provide transaction structure advisory services. — Qualify targets
Key target goal: On-going items: — Help the Company complement organic growth
with acquired — Advise on transaction growth            structure — Advise the
Company on how to leverage its equity for rapid — Support negotiation M&A
Advisory            revenue and earning growth — Support diligence effort —— ——
— Creation of compliant public company administrative framework and procedures,
and guide implementation with current administrative and finance staff. Special
emphasis on:



  •   General Personnel Policy On-time items:



  •   Fraud and Illegal Acts — Develop Cash Investment



  •   Confidentiality            Policy



  •   Hiring — Develop Record Retention



  •   Supervision and Review            Policy



  •   Termination — Develop Employee Handbook



  •   Finance & Administration — Develop Expense



  •   Risk Management            Reimbursement Policy



  •   Information Technology — Develop Contract Review and



  •   Telephone            Approval Policy



  •   Contracts — Develop Insider Trading Administrative



  •   Meetings            Policy and Trading Window Infrastructure



  •   Security            Policy —— —— — One-time items: — Develop Formal
Accounting Policy Manual — Develop Financial Reporting Time Table — Develop
Audit Committee Charter — Develop Compensation Committee Charter — Collaborate
in the development of Initial Draft of Form 10-KSB excluding financial
statements — Collaborate in the development of an Initial Draft of Form 10-QSB
excluding financial statements On-going items: — Review of SEC filings and
Related Press Releases (or drafting) — Collaborate in the preparation of Proxy
Filing Definition and implementation of control systems for            for
Annual Meeting accounting and financial reporting and creation of SEC —
Establish Earnings Calls compliant reporting and governance process. Liaison
with            Processes finance and executive management for implementation.
Liaison — Collaborate in the drafting Accounting & SEC            with auditors
and securities counsel. Earnings Call Scripts —— — One-time items: — Development
of Disclosure Controls and Procedures Policy — Development of Section 301
Compliance Policy — Development of Auditor Requirements Policy Definition of SOX
compliant control framework, definition of — Review of Control Environment
testing methodology, pre-certification testing preparation, — Development
Documentation of coaching of management and staff, definition
and            Internal Controls Sarbanes-Oxley (SOX) implementation of critical
required policies. — Development of Code of Ethics —— — National and global
market definition and entry assessment. One-time items: JV and partners
identification and liaison, negotiation. — Development Strategic Sales Channels
identification, development . Technology            Marketing Plan licensing
framework, pricing. Start-up guidance. Joint — Development for Improved web
venture negotiations. Executive and sales team recruitment, presence strategy
incentives. Brand building initiatives. On-going items: Key Target Goals: —
Support of Channel — Maximize revenue results            development
negotiations — Identify best product launch strategies — Support of Licensing —
Reaching all potential partners            negotiations — Implement adequate
Quantitative Analysis for key decision — Support of JV/Partners
making            negotiation — Drive Organizational Collaboration for
maximizing — Development of Strategic
Business            effectiveness            Executive/Sales retention
Development — Adequately motivated sales staff            program —— —— —

4. PERSON(S) WHO ARE TO PERFORM THE WORK:

     
Person/Principal
  Primary Responsibility Summary
 
   
 
   
Maurizio Vecchione
  Institutional Capital Markets Investor’s Relations
Strategic Planning
NASDAQ Market Activities
M&A Advisory
 
   
 
   
Barry Hall
  Administrative Infrastructure
Accounting and SEC
Sarbanes-Oxley (SOX)
 
   
 
   
Bruce Goldstein
  Strategic Business Development
Business Modeling
M&A Advisory
 
   

5. SCHEDULE AND COMITTMENT OF TIME:

Consultant will use best efforts to make available the Principals in a manner
suitable to complete the scope of work in a suitable time-frame. The proposed
work comprises a one-time component and ongoing components, as identified in the
statement of work. Consultant shall use best efforts such that substantially all
one-time component work is completed within forty-five (45) business days of
Effective Date. On-going components are likely to be performed on an on-going
basis as needed. If at any time during the performance of this contract any
phases of the required tasks appear to be impossible of execution or if any
phase cannot be completed on schedule, it is agreed that Consultant will notify
Company within one (1) day of such determination. At the time of such
notification Consultant shall explain to Company why a particular task is
impossible to complete and propose alternative procedures for achieving the
desired result. This schedule assumes that necessary materials, access to
records and tasks to be conducted by The Company in support of this work are
executed by the Company on a timely basis.

6. REPORT SCHEDULE:

Consultant shall report regularly, and not less frequent than once per week, to
Company its progress on the project and tasks enumerated above.

7. COMPENSATION AND PAYMENT TERMS:

Consultant’s shall be paid twenty thousand dollars ($20,000) per month, which
amount shall be pro-rated should the Agreement terminate prior to the expiration
of the calendar month in which the Agreement terminates. Payment for the first
month shall be provided to Consultant on the Effective Date. All subsequent
payments shall be made within fifteen (15) days of receipt of an invoice for a
completed month of service by Consultant hereunder.

Coincidental with the execution of this Agreement, Company shall issue
Consultant a warrant in the form attached hereto as Exhibit A, a warrant in the
form attached hereto as Exhibit B, and a warrant in the form attached hereto as
Exhibit C.

8. EXPENSES:

Company agrees to reimburse Consultant for reasonably necessary travel expenses.
However, should such expenses exceed $500 in any given calendar month, such
expenses shall be pre-approved in advance by Company in order to qualify to
reimbursement. An email authorization by an officer of Company shall be deemed a
valid approval.

9. PROPRIETARY RIGHTS:

Consultant has trade-secrets, knowledge, data or know-how including formula,
concept, pattern, processes, designs, device, software, systems, list of
customers, training manuals, marketing or sales or service plans, business
plans, marketing plans, financial information, or compilation of information
proprietary data, information, intellectual properties, processes, contacts that
is has developed in connection with its general consulting practice.

3

EXHIBIT A

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

No. 0001 Date: August 16, 2005

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

This certifies that, for value received, SYNTHETIC/A/ (AMERICA) LTD. or its
registered assigns (“Holder”) is entitled, subject to the terms and conditions
set forth below, to purchase from VIASPACE INC., a Nevada corporation (the
“Company”), in whole or in part, Two Hundred and Fifty Thousand (250,000) fully
paid and nonassessable shares (the “Warrant Shares”) of Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”). The number, character and
Exercise Price of such Warrant Shares are subject to adjustment as provided
below and all references to “Warrant Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments. The term
“Warrant” as used herein shall mean this Warrant, and any warrants delivered in
substitution or exchange therefor as provided herein.

This Warrant is issued pursuant to that certain Consulting, Confidentiality and
Proprietary Rights Agreement, dated as of August 16, 2005 (the “Consulting
Agreement”), between the Company and the initial holder of this Warrant. The
holder of this Warrant is subject to certain restrictions, and entitled to
certain rights, as set forth in the Consulting Agreement. The Consulting
Agreement is incorporated herein by reference as though fully set forth herein.

1. Shares Subject to Warrant. Subject to the terms and conditions set forth
herein this Warrant shall be exercisable, in whole or in part, at the election
of the Holder of this Warrant, to purchase Two Hundred and Fifty Thousand
(250,000) fully paid and nonassessable shares of Common Stock.

2.

4

Piggyback Registration Rights.

(a) Right to Piggyback . Whenever the Company proposes to register any of its
securities under the Securities Act (other than on a registration on Form S-4 or
any successor form or a registration of non-convertible debt securities) on a
registration form which may be used for the registration of any Warrant Shares
(a “Piggyback Registration”), the Company shall use reasonable commercial
efforts to give prompt written notice to Holder of its intention to effect such
a registration and will include in such registration all Warrant Shares (in
accordance with the priorities set forth in Sections 2(b) and 2(c) below) with
respect to which the Company has received written requests for inclusion within
fifteen (15) days after the delivery of the Company’s notice.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can reasonably be sold in such offering, the Company shall use reasonable
commercial efforts to include in such registration first, the securities that
the Company proposes to sell; second, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; third,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and fourth, the Warrant Shares requested to be included in
such registration.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a demand registration and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can reasonably be
sold in such offering, the Company shall use reasonable commercial efforts to
include in such registration first, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; second,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and third, the Warrant Shares requested to be included therein
by the Holder.

(d) Other Registrations. If the Company has previously filed a registration
statement with respect to Warrant Shares pursuant to this Section 2, and if such
previous registration has not been withdrawn or abandoned, the Company shall use
reasonable commercial efforts to not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least 90 days has elapsed from the effective date of such previous registration.

(e) Selection of Underwriters. In connection with any Piggyback Registration in
which Holder has elected to include Warrant Shares, the Company shall have the
right to select the managing underwriters to administer any offering of the
Company’s securities in which the Company participates.

3. Exercise Price. The exercise price under this Warrant (the “Exercise Price”)
shall be $4.00 per share.

4. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable for, in part or in whole, during the term (the
“Exercise Period”) ending at 5:00 p.m., Pacific standard time, on the earliest
of the following: (a) the date of termination of the Consulting Agreement by the
Company based on a failure of Holder to materially perform or comply with the
Consulting Agreement or any material provision thereto; (b) the closing of a
merger or consolidation of the Company pursuant to which the stockholders of the
Company hold less than 50% of the voting securities of the surviving or
acquiring entity, or a sale of all or substantially all of the assets of the
Company or any successor corporation; (c) August 16, 2007, provided that at
least twenty-five percent (25%) of the outstanding capital stock of the Company
has not been held by institutional investors (at any single moment) on or prior
to such time; or (d) August 16, 2009. The Warrant shall be void and have no
effect after the termination of the Exercise Period.

5. Exercise of Warrant.

(a) Cash Exercise. This Warrant may be exercised by the Holder during the
Exercise Period by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company,
certified or bank cashier’s check, cancellation of indebtedness, or by any
combination of the foregoing, of the Exercise Price for the number of Warrant
Shares specified in the Notice of Exercise in lawful money of the United States
of America. The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. A stock certificate or
certificates for the Warrant Shares specified in the Exercise Form shall be
delivered to the Holder as promptly as practicable thereafter. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any dividends or distributions paid or payable to holders of record
of Common Stock prior to the date as of which the Holder shall be deemed to be
the record holder of such Warrant Shares.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
5(a), this Warrant may be exercised by the Holder by the surrender of this
Warrant to the Company, with a duly executed Notice of Exercise marked to
reflect “Net Issue Exercise” and specifying the number of shares of Common Stock
to be purchased, during normal business hours on any Business Day (as defined
below) during the Exercise Period. The Company agrees that such shares of Common
Stock shall be deemed to be issued to the Holder as the record holder of such
shares of Common Stock as of the close of business on the date on which this
Warrant shall have been surrendered as aforesaid. Upon such exercise, the Holder
shall be entitled to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant to the Company
together with notice of such election in which event the Company shall issue to
Holder a number of shares of Common Stock computed as of the date of surrender
of this Warrant to the Company using the following formula:

X = Y (A-B) A



      Where X = the number of shares of Common Stock to be issued to Holder
under this Section 5(b);



      Y = the number of shares of Common Stock otherwise purchasable under this
Warrant (as adjusted to the date of such calculation);



      A = the fair market value of one share of the Common Stock at the date of
such calculation;



      B = the Exercise Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of the above calculation, fair market value
of one share of Common Stock shall be determined by the Company’s Board of
Directors in good faith; provided, however, that where there exists a public
market for the Company’s Common Stock at the time of such exercise, the fair
market value per share of Common Stock shall be the average of the closing bid
and asked prices of the Common Stock quoted in the Over-The-Counter Market
Summary or the last reported sale price of the Common Stock or the closing price
quoted on the Nasdaq National Market or any exchange on which the Common Stock
is listed, whichever is applicable, as published in the Western Edition of The
Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value. Notwithstanding the foregoing, in the event
the Warrant is exercised in connection with the Company’s initial public
offering of Common Stock, the fair market value per share of Common Stock shall
be the per share offering price to the public of the Company’s initial public
offering.

(d) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

7. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

8. Rights of Stockholders. Subject to Sections 11 and 13 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock for any purpose, and nothing contained herein shall be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.

9. Non-Transferability and Non-Negotiability of Warrant. This Warrant and the
rights and privileges granted hereby shall not be transferred or assigned except
to any of Maurizio Vecchione, Barry Hall and Bruce Goldstein and their
respective affiliates. Upon any attempt to transfer this Warrant or any right or
privilege granted hereby, this Warrant and said rights and privileges shall
immediately become null and void.

10. Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended, and this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any applicable state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the Warrant Shares so purchased are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale.

(ii) This Warrant shall be stamped or imprinted with a legend in substantially
the following form:

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

(iii) This Warrant and all Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

(iv) The Company agrees to remove promptly, upon the request of the holder of
the Warrant Shares issuable upon exercise of the Warrant, the legend set forth
in Section 10(b)(iii) above from the documents/certificates for such securities
upon full compliance with this Warrant and Rule 144.

11. Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation, as amended
from time to time, to provide sufficient reserves of shares of Common Stock
issuable upon exercise of the Warrant. The Company further covenants that all
shares that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein, will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).

12. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 14 hereof, the Company, upon request of Holder,
shall issue a certificate signed by an executive officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

(b) In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;

(iii) of any voluntary dissolution, liquidation or winding-up of the Company; or

(iv) of any redemption or conversion of all outstanding Common Stock.

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least ten
(10) days prior to the date therein specified.

(c) All such notices, advices and communications shall be delivered to the
address of the Holder on record with the Company and shall be deemed to have
been received (i) in the case of personal delivery, on the date of such delivery
and (ii) in the case of mailing, on the third (3rd) business day following the
date of such mailing.

13. Amendments. Subject to Section 14(d) below, this Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

14. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

(a) Reclassification, etc. If the Company, at any time while this Warrant or any
portion thereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 14.

(b) Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant or any portion thereof remains outstanding and unexpired,
shall split, subdivide or combine the outstanding shares of Common Stock into a
different number of shares of Common Stock then (i) in the case of a split or
subdivision, the Exercise Price for such securities shall be proportionately
decreased and the Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased, and (ii) in the case of a combination, the Exercise
Price for such Warrant Shares shall be proportionately increased and the
securities issuable upon exercise of this Warrant shall be proportionately
decreased.

(c) Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant or any portion hereof remains outstanding and unexpired, the
holders of Common Stock shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, additional shares of Common Stock by way
of dividend, then and in each case, this Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such additional shares of Common Stock that such holder
would hold on the date of such exercise had it been the holder of record of that
number of shares of Common Stock receivable upon exercise of this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 14.

(d) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 14 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

15. Miscellaneous.

(a) This Warrant shall be governed by the laws of the State of California as
applied to agreements entered into in the State of California by and among
residents of the State of California.

(b) In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party shall be entitled to collect the cost of attorneys’ fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.

(c) This Warrant shall be exercisable as provided for herein, except that if the
expiration date of this Warrant shall fall on a day other than a Business Day,
the expiration date for this Warrant shall be extended to 5:00 p.m. Pacific
standard time on the next following Business Day. For purposes of this Warrant,
“Business Day” shall mean any day other than a Saturday, Sunday or United States
federally recognized holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

5

IN WITNESS WHEREOF, VIASPACE INC. has caused this Warrant to be executed by its
officer thereunto duly authorized.

COMPANY:

VIASPACE INC.

By:

Name:
Title:

6

NOTICE OF EXERCISE

To: VIASPACE INC.

(1) The undersigned hereby:

elects to purchase      shares of Common Stock of VIASPACE INC. pursuant to
Section 1 and the other applicable terms of the attached Warrant.



  (2)   The undersigned hereby:

elects to purchase such securities by tender herewith of payment of the purchase
for such shares in full; or

elects to exercise the Net Issue Exercise features of the attached Warrant with
respect to such securities pursuant to the terms of such Warrant.

(3) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the undersigned is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and the shares of Common Stock to be issued upon exercise of this Warrant are
being acquired solely for the undersigned’s own account and not as a nominee for
any other party, and for investment, and that the undersigned will not offer,
sell or otherwise dispose of the shares of Common Stock to be issued upon
exercise of this Warrant except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.

(4) Please issue a certificate or certificates representing said securities in
the name of the undersigned:

(Name)

(5) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned:

(Name)



          (Date)     (Signature of Registered Holder)       (Name of Registered
Holder)

7

EXHIBIT B

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

No. 0002 Date: August 16, 2005

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

This certifies that, for value received, SYNTHETIC/A/ (AMERICA) LTD. or its
registered assigns (“Holder”) is entitled, subject to the terms and conditions
set forth below, to purchase from VIASPACE INC., a Nevada corporation (the
“Company”), in whole or in part, Five Hundred Thousand (500,000) fully paid and
nonassessable shares (the “Warrant Shares”) of Common Stock, par value $0.001
per share, of the Company (the “Common Stock”). The number, character and
Exercise Price of such Warrant Shares are subject to adjustment as provided
below and all references to “Warrant Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments. The term
“Warrant” as used herein shall mean this Warrant, and any warrants delivered in
substitution or exchange therefor as provided herein.

This Warrant is issued pursuant to that certain Consulting, Confidentiality and
Proprietary Rights Agreement, dated as of August 16, 2005 (the “Consulting
Agreement”), between the Company and the initial holder of this Warrant. The
holder of this Warrant is subject to certain restrictions, and entitled to
certain rights, as set forth in the Consulting Agreement. The Consulting
Agreement is incorporated herein by reference as though fully set forth herein.

1. Shares Subject to Warrant. Subject to the terms and conditions set forth
herein this Warrant shall be exercisable, in whole or in part, at the election
of the Holder of this Warrant, to purchase Five Hundred Thousand (500,000) fully
paid and nonassessable shares of Common Stock.

2.

8

Piggyback Registration Rights.

(a) Right to Piggyback . Whenever the Company proposes to register any of its
securities under the Securities Act (other than on a registration on Form S-4 or
any successor form or a registration of non-convertible debt securities) on a
registration form which may be used for the registration of any Warrant Shares
(a “Piggyback Registration”), the Company shall use reasonable commercial
efforts to give prompt written notice to Holder of its intention to effect such
a registration and will include in such registration all Warrant Shares (in
accordance with the priorities set forth in Sections 2(b) and 2(c) below) with
respect to which the Company has received written requests for inclusion within
fifteen (15) days after the delivery of the Company’s notice.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can reasonably be sold in such offering, the Company shall use reasonable
commercial efforts to include in such registration first, the securities that
the Company proposes to sell; second, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; third,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and fourth, the Warrant Shares requested to be included in
such registration.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a demand registration and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can reasonably be
sold in such offering, the Company shall use reasonable commercial efforts to
include in such registration first, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; second,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and third, the Warrant Shares requested to be included therein
by the Holder.

(d) Other Registrations. If the Company has previously filed a registration
statement with respect to Warrant Shares pursuant to this Section 2, and if such
previous registration has not been withdrawn or abandoned, the Company shall use
reasonable commercial efforts to not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least 90 days has elapsed from the effective date of such previous registration.

(e) Selection of Underwriters. In connection with any Piggyback Registration in
which Holder has elected to include Warrant Shares, the Company shall have the
right to select the managing underwriters to administer any offering of the
Company’s securities in which the Company participates.

3. Exercise Price. The exercise price under this Warrant (the “Exercise Price”)
shall be $4.00 per share.

4. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable for, in part or in whole, during the term (the
“Exercise Period”) ending at 5:00 p.m., Pacific standard time, on the earliest
of the following: (a) the date of termination of the Consulting Agreement by the
Company based on a failure of Holder to materially perform or comply with the
Consulting Agreement or any material provision thereto; (b) the closing of a
merger or consolidation of the Company pursuant to which the stockholders of the
Company hold less than 50% of the voting securities of the surviving or
acquiring entity, or a sale of all or substantially all of the assets of the
Company or any successor corporation; (c) August 16, 2007, provided that the
Company has not completed a secondary offering equal to or in excess of two
hundred million dollars ($200,000,000); or (d) August 16, 2009. The Warrant
shall be void and have no effect after the termination of the Exercise Period.

5. Exercise of Warrant.

(a) Cash Exercise. This Warrant may be exercised by the Holder during the
Exercise Period by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company,
certified or bank cashier’s check, cancellation of indebtedness, or by any
combination of the foregoing, of the Exercise Price for the number of Warrant
Shares specified in the Notice of Exercise in lawful money of the United States
of America. The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. A stock certificate or
certificates for the Warrant Shares specified in the Exercise Form shall be
delivered to the Holder as promptly as practicable thereafter. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any dividends or distributions paid or payable to holders of record
of Common Stock prior to the date as of which the Holder shall be deemed to be
the record holder of such Warrant Shares.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
5(a), this Warrant may be exercised by the Holder by the surrender of this
Warrant to the Company, with a duly executed Notice of Exercise marked to
reflect “Net Issue Exercise” and specifying the number of shares of Common Stock
to be purchased, during normal business hours on any Business Day (as defined
below) during the Exercise Period. The Company agrees that such shares of Common
Stock shall be deemed to be issued to the Holder as the record holder of such
shares of Common Stock as of the close of business on the date on which this
Warrant shall have been surrendered as aforesaid. Upon such exercise, the Holder
shall be entitled to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant to the Company
together with notice of such election in which event the Company shall issue to
Holder a number of shares of Common Stock computed as of the date of surrender
of this Warrant to the Company using the following formula:

X = Y (A-B) A



      Where X = the number of shares of Common Stock to be issued to Holder
under this Section 5(b);



      Y = the number of shares of Common Stock otherwise purchasable under this
Warrant (as adjusted to the date of such calculation);



      A = the fair market value of one share of the Common Stock at the date of
such calculation;



      B = the Exercise Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of the above calculation, fair market value
of one share of Common Stock shall be determined by the Company’s Board of
Directors in good faith; provided, however, that where there exists a public
market for the Company’s Common Stock at the time of such exercise, the fair
market value per share of Common Stock shall be the average of the closing bid
and asked prices of the Common Stock quoted in the Over-The-Counter Market
Summary or the last reported sale price of the Common Stock or the closing price
quoted on the Nasdaq National Market or any exchange on which the Common Stock
is listed, whichever is applicable, as published in the Western Edition of The
Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value. Notwithstanding the foregoing, in the event
the Warrant is exercised in connection with the Company’s initial public
offering of Common Stock, the fair market value per share of Common Stock shall
be the per share offering price to the public of the Company’s initial public
offering.

(d) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

7. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

8. Rights of Stockholders. Subject to Sections 11 and 13 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock for any purpose, and nothing contained herein shall be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.

9. Non-Transferability and Non-Negotiability of Warrant. This Warrant and the
rights and privileges granted hereby shall not be transferred or assigned except
to any of Maurizio Vecchione, Barry Hall and Bruce Goldstein and their
respective affiliates. Upon any attempt to transfer this Warrant or any right or
privilege granted hereby, this Warrant and said rights and privileges shall
immediately become null and void.

10. Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended, and this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any applicable state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the Warrant Shares so purchased are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale.

(ii) This Warrant shall be stamped or imprinted with a legend in substantially
the following form:

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

(iii) This Warrant and all Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

(iv) The Company agrees to remove promptly, upon the request of the holder of
the Warrant Shares issuable upon exercise of the Warrant, the legend set forth
in Section 10(b)(iii) above from the documents/certificates for such securities
upon full compliance with this Warrant and Rule 144.

11. Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation, as amended
from time to time, to provide sufficient reserves of shares of Common Stock
issuable upon exercise of the Warrant. The Company further covenants that all
shares that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein, will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).

12. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 14 hereof, the Company, upon request of Holder,
shall issue a certificate signed by an executive officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

(b) In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;

(iii) of any voluntary dissolution, liquidation or winding-up of the Company; or

(iv) of any redemption or conversion of all outstanding Common Stock.

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least ten
(10) days prior to the date therein specified.

(c) All such notices, advices and communications shall be delivered to the
address of the Holder on record with the Company and shall be deemed to have
been received (i) in the case of personal delivery, on the date of such delivery
and (ii) in the case of mailing, on the third (3rd) business day following the
date of such mailing.

13. Amendments. Subject to Section 14(d) below, this Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

14. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

(a) Reclassification, etc. If the Company, at any time while this Warrant or any
portion thereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 14.

(b) Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant or any portion thereof remains outstanding and unexpired,
shall split, subdivide or combine the outstanding shares of Common Stock into a
different number of shares of Common Stock then (i) in the case of a split or
subdivision, the Exercise Price for such securities shall be proportionately
decreased and the Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased, and (ii) in the case of a combination, the Exercise
Price for such Warrant Shares shall be proportionately increased and the
securities issuable upon exercise of this Warrant shall be proportionately
decreased.

(c) Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant or any portion hereof remains outstanding and unexpired, the
holders of Common Stock shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, additional shares of Common Stock by way
of dividend, then and in each case, this Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such additional shares of Common Stock that such holder
would hold on the date of such exercise had it been the holder of record of that
number of shares of Common Stock receivable upon exercise of this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 14.

(d) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 14 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

15. Miscellaneous.

(a) This Warrant shall be governed by the laws of the State of California as
applied to agreements entered into in the State of California by and among
residents of the State of California.

(b) In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party shall be entitled to collect the cost of attorneys’ fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.

(c) This Warrant shall be exercisable as provided for herein, except that if the
expiration date of this Warrant shall fall on a day other than a Business Day,
the expiration date for this Warrant shall be extended to 5:00 p.m. Pacific
standard time on the next following Business Day. For purposes of this Warrant,
“Business Day” shall mean any day other than a Saturday, Sunday or United States
federally recognized holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

9

IN WITNESS WHEREOF, VIASPACE INC. has caused this Warrant to be executed by its
officer thereunto duly authorized.

COMPANY:

VIASPACE INC.

By:

Name:
Title:

10

NOTICE OF EXERCISE

To: VIASPACE INC.

(1) The undersigned hereby:

elects to purchase      shares of Common Stock of VIASPACE INC. pursuant to
Section 1 and the other applicable terms of the attached Warrant.



  (2)   The undersigned hereby:

elects to purchase such securities by tender herewith of payment of the purchase
for such shares in full; or

elects to exercise the Net Issue Exercise features of the attached Warrant with
respect to such securities pursuant to the terms of such Warrant.

(3) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the undersigned is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and the shares of Common Stock to be issued upon exercise of this Warrant are
being acquired solely for the undersigned’s own account and not as a nominee for
any other party, and for investment, and that the undersigned will not offer,
sell or otherwise dispose of the shares of Common Stock to be issued upon
exercise of this Warrant except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.

(4) Please issue a certificate or certificates representing said securities in
the name of the undersigned:

(Name)

(5) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned:

(Name)



          (Date)     (Signature of Registered Holder)       (Name of Registered
Holder)

11

EXHIBIT C

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

No. 0003 Date: August 16, 2005

WARRANT TO PURCHASE COMMON STOCK

OF

VIASPACE INC.

This certifies that, for value received, SYNTHETIC/A/ (AMERICA) LTD. or its
registered assigns (“Holder”) is entitled, subject to the terms and conditions
set forth below, to purchase from VIASPACE INC., a Nevada corporation (the
“Company”), in whole or in part, Two Hundred and Fifty Thousand (250,000) fully
paid and nonassessable shares (the “Warrant Shares”) of Common Stock, par value
$0.001 per share, of the Company (the “Common Stock”). The number, character and
Exercise Price of such Warrant Shares are subject to adjustment as provided
below and all references to “Warrant Shares” and “Exercise Price” herein shall
be deemed to include any such adjustment or series of adjustments. The term
“Warrant” as used herein shall mean this Warrant, and any warrants delivered in
substitution or exchange therefor as provided herein.

This Warrant is issued pursuant to that certain Consulting, Confidentiality and
Proprietary Rights Agreement, dated as of August 16, 2005 (the “Consulting
Agreement”), between the Company and the initial holder of this Warrant. The
holder of this Warrant is subject to certain restrictions, and entitled to
certain rights, as set forth in the Consulting Agreement. The Consulting
Agreement is incorporated herein by reference as though fully set forth herein.

1. Shares Subject to Warrant. Subject to the terms and conditions set forth
herein this Warrant shall be exercisable, in whole or in part, at the election
of the Holder of this Warrant, to purchase Two Hundred and Fifty Thousand
(250,000) fully paid and nonassessable shares of Common Stock.

2.

12

Piggyback Registration Rights.

(a) Right to Piggyback . Whenever the Company proposes to register any of its
securities under the Securities Act (other than on a registration on Form S-4 or
any successor form or a registration of non-convertible debt securities) on a
registration form which may be used for the registration of any Warrant Shares
(a “Piggyback Registration”), the Company shall use reasonable commercial
efforts to give prompt written notice to Holder of its intention to effect such
a registration and will include in such registration all Warrant Shares (in
accordance with the priorities set forth in Sections 2(b) and 2(c) below) with
respect to which the Company has received written requests for inclusion within
fifteen (15) days after the delivery of the Company’s notice.

(b) Priority on Primary Registrations. If a Piggyback Registration is an
underwritten primary registration on behalf of the Company and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can reasonably be sold in such offering, the Company shall use reasonable
commercial efforts to include in such registration first, the securities that
the Company proposes to sell; second, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; third,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and fourth, the Warrant Shares requested to be included in
such registration.

(c) Priority on Secondary Registrations. If a Piggyback Registration is an
underwritten secondary registration on behalf of holders of the Company’s
securities other than a demand registration and the managing underwriters advise
the Company in writing that in their opinion the number of securities requested
to be included in such registration exceeds the number which can reasonably be
sold in such offering, the Company shall use reasonable commercial efforts to
include in such registration first, the securities that any holder of
registration rights issued prior to the Effective Date proposes to sell; second,
the securities that any shareholder of Company held prior to the Effective Date
proposes to sell; and third, the Warrant Shares requested to be included therein
by the Holder.

(d) Other Registrations. If the Company has previously filed a registration
statement with respect to Warrant Shares pursuant to this Section 2, and if such
previous registration has not been withdrawn or abandoned, the Company shall use
reasonable commercial efforts to not file or cause to be effected any other
registration of any of its equity securities or securities convertible or
exchangeable into or exercisable for its equity securities under the Securities
Act (except on Form S-4 or any successor form), whether on its own behalf or at
the request of any holder or holders of such securities, until a period of at
least 90 days has elapsed from the effective date of such previous registration.

(e) Selection of Underwriters. In connection with any Piggyback Registration in
which Holder has elected to include Warrant Shares, the Company shall have the
right to select the managing underwriters to administer any offering of the
Company’s securities in which the Company participates.

3. Exercise Price. The exercise price under this Warrant (the “Exercise Price”)
shall be $4.00 per share.

4. Term of Warrant. Subject to the terms and conditions set forth herein, this
Warrant shall be exercisable for, in part or in whole, during the term (the
“Exercise Period”) ending at 5:00 p.m., Pacific standard time, on the earliest
of the following: (a) the date of termination of the Consulting Agreement by the
Company based on a failure of Holder to materially perform or comply with the
Consulting Agreement or any material provision thereto; (b) the closing of a
merger or consolidation of the Company pursuant to which the stockholders of the
Company hold less than 50% of the voting securities of the surviving or
acquiring entity, or a sale of all or substantially all of the assets of the
Company or any successor corporation; (c) August 16, 2007, provided that the
Company Common Stock has not become publicly traded on the Nasdaq on or prior to
such time; or (d) August 16, 2009. The Warrant shall be void and have no effect
after the termination of the Exercise Period.

5. Exercise of Warrant.

(a) Cash Exercise. This Warrant may be exercised by the Holder during the
Exercise Period by (i) the surrender of this Warrant to the Company, with the
Notice of Exercise annexed hereto duly completed and executed on behalf of the
Holder, at the office of the Company (or such other office or agency of the
Company as it may designate by notice in writing to the Holder at the address of
the Holder appearing on the books of the Company) and (ii) the delivery of
payment to the Company, for the account of the Company, by cash, wire transfer
of immediately available funds to a bank account specified by the Company,
certified or bank cashier’s check, cancellation of indebtedness, or by any
combination of the foregoing, of the Exercise Price for the number of Warrant
Shares specified in the Notice of Exercise in lawful money of the United States
of America. The Company agrees that such Warrant Shares shall be deemed to be
issued to the Holder as the record holder of such Warrant Shares as of the close
of business on the date on which this Warrant shall have been surrendered and
payment made for the Warrant Shares as aforesaid. A stock certificate or
certificates for the Warrant Shares specified in the Exercise Form shall be
delivered to the Holder as promptly as practicable thereafter. If this Warrant
shall have been exercised only in part, the Company shall, at the time of
delivery of the stock certificate or certificates, deliver to the Holder a new
Warrant evidencing the rights to purchase the remaining Warrant Shares, which
new Warrant shall in all other respects be identical with this Warrant. No
adjustments shall be made on Warrant Shares issuable on the exercise of this
Warrant for any dividends or distributions paid or payable to holders of record
of Common Stock prior to the date as of which the Holder shall be deemed to be
the record holder of such Warrant Shares.

(b) Net Issue Exercise. In lieu of exercising this Warrant pursuant to Section
5(a), this Warrant may be exercised by the Holder by the surrender of this
Warrant to the Company, with a duly executed Notice of Exercise marked to
reflect “Net Issue Exercise” and specifying the number of shares of Common Stock
to be purchased, during normal business hours on any Business Day (as defined
below) during the Exercise Period. The Company agrees that such shares of Common
Stock shall be deemed to be issued to the Holder as the record holder of such
shares of Common Stock as of the close of business on the date on which this
Warrant shall have been surrendered as aforesaid. Upon such exercise, the Holder
shall be entitled to receive shares equal to the value of this Warrant (or the
portion thereof being canceled) by surrender of this Warrant to the Company
together with notice of such election in which event the Company shall issue to
Holder a number of shares of Common Stock computed as of the date of surrender
of this Warrant to the Company using the following formula:

X = Y (A-B) A



      Where X = the number of shares of Common Stock to be issued to Holder
under this Section 5(b);



      Y = the number of shares of Common Stock otherwise purchasable under this
Warrant (as adjusted to the date of such calculation);



      A = the fair market value of one share of the Common Stock at the date of
such calculation;



      B = the Exercise Price (as adjusted to the date of such calculation).

(c) Fair Market Value. For purposes of the above calculation, fair market value
of one share of Common Stock shall be determined by the Company’s Board of
Directors in good faith; provided, however, that where there exists a public
market for the Company’s Common Stock at the time of such exercise, the fair
market value per share of Common Stock shall be the average of the closing bid
and asked prices of the Common Stock quoted in the Over-The-Counter Market
Summary or the last reported sale price of the Common Stock or the closing price
quoted on the Nasdaq National Market or any exchange on which the Common Stock
is listed, whichever is applicable, as published in the Western Edition of The
Wall Street Journal for the five (5) trading days prior to the date of
determination of fair market value. Notwithstanding the foregoing, in the event
the Warrant is exercised in connection with the Company’s initial public
offering of Common Stock, the fair market value per share of Common Stock shall
be the per share offering price to the public of the Company’s initial public
offering.

(d) This Warrant shall be deemed to have been exercised immediately prior to the
close of business on the date of its surrender for exercise as provided above,
and the person entitled to receive the shares of Common Stock issuable upon such
exercise shall be treated for all purposes as the holder of record of such
shares as of the close of business on such date. As promptly as practicable on
or after such date, the Company at its expense shall issue and deliver to the
person or persons entitled to receive the same a certificate or certificates for
the number of shares issuable upon such exercise. In the event that this Warrant
is exercised in part, the Company at its expense will execute and deliver a new
Warrant of like tenor exercisable for the number of shares for which this
Warrant may then be exercised.

6. No Fractional Shares or Scrip. No fractional shares or scrip representing
fractional shares shall be issued upon the exercise of this Warrant. In lieu of
any fractional share to which the Holder would otherwise be entitled, the
Company shall make a cash payment equal to the Exercise Price multiplied by such
fraction.

7. Replacement of Warrant. On receipt of evidence reasonably satisfactory to the
Company of the loss, theft, destruction or mutilation of this Warrant and, in
the case of loss, theft or destruction, on delivery of an indemnity agreement
reasonably satisfactory in form and substance to the Company or, in the case of
mutilation, on surrender and cancellation of this Warrant, the Company at its
expense shall execute and deliver, in lieu of this Warrant, a new warrant of
like tenor and amount.

8. Rights of Stockholders. Subject to Sections 11 and 13 of this Warrant, the
Holder shall not be entitled to vote or receive dividends or be deemed the
holder of Common Stock for any purpose, and nothing contained herein shall be
construed to confer upon the Holder, as such, any of the rights of a stockholder
of the Company or any right to vote for the election of directors or upon any
matter submitted to stockholders at any meeting thereof, or to give or withhold
consent to any corporate action (whether upon any recapitalization, issuance of
stock, reclassification of stock, change of par value, or change of stock to no
par value, consolidation, merger, conveyance or otherwise) or to receive notice
of meetings, or to receive dividends or subscription rights or otherwise until
the Warrant shall have been exercised as provided herein.

9. Non-Transferability and Non-Negotiability of Warrant. This Warrant and the
rights and privileges granted hereby shall not be transferred or assigned except
to any of Maurizio Vecchione, Barry Hall and Bruce Goldstein and their
respective affiliates. Upon any attempt to transfer this Warrant or any right or
privilege granted hereby, this Warrant and said rights and privileges shall
immediately become null and void.

10. Compliance with Securities Laws.

(i) The Holder of this Warrant, by acceptance hereof, acknowledges that the
Holder is an “accredited investor” as that term is defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended, and this
Warrant and the Warrant Shares to be issued upon exercise hereof are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, and for investment, and that the Holder will not offer, sell or otherwise
dispose of this Warrant or any Warrant Shares to be issued upon exercise hereof
except under circumstances that will not result in a violation of the Securities
Act or any applicable state securities laws. Upon exercise of this Warrant, the
Holder shall, if requested by the Company, confirm in writing, in a form
satisfactory to the Company, that the Warrant Shares so purchased are being
acquired solely for the Holder’s own account and not as a nominee for any other
party, for investment, and not with a view toward distribution or resale.

(ii) This Warrant shall be stamped or imprinted with a legend in substantially
the following form:

THIS WARRANT AND THE RIGHTS AND PRIVILEGES GRANTED HEREBY SHALL NOT BE
TRANSFERRED OR ASSIGNED. UPON ANY ATTEMPT TO TRANSFER THIS WARRANT OR ANY RIGHT
OR PRIVILEGE GRANTED HEREBY, THIS WARRANT AND SAID RIGHTS AND PRIVILEGES SHALL
IMMEDIATELY BECOME NULL AND VOID.

(iii) This Warrant and all Warrant Shares issued upon exercise hereof shall be
stamped or imprinted with a legend in substantially the following form (in
addition to any legend required by state securities laws):

THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933. SUCH SECURITIES AND ANY SECURITIES OR SHARES ISSUED HEREUNDER MAY
NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT. COPIES OF THE AGREEMENT COVERING THE PURCHASE OF THESE
SECURITIES AND RESTRICTING THEIR TRANSFER OR SALE MAY BE OBTAINED AT NO COST BY
WRITTEN REQUEST MADE BY THE HOLDER OF RECORD HEREOF TO THE SECRETARY OF THE
COMPANY AT ITS PRINCIPAL EXECUTIVE OFFICES.

(iv) The Company agrees to remove promptly, upon the request of the holder of
the Warrant Shares issuable upon exercise of the Warrant, the legend set forth
in Section 10(b)(iii) above from the documents/certificates for such securities
upon full compliance with this Warrant and Rule 144.

11. Reservation of Stock. The Company covenants that during the term this
Warrant is exercisable, the Company will reserve from its authorized and
unissued Common Stock a sufficient number of shares to provide for the issuance
of Common Stock upon the exercise of this Warrant and, from time to time, will
take all steps necessary to amend its Certificate of Incorporation, as amended
from time to time, to provide sufficient reserves of shares of Common Stock
issuable upon exercise of the Warrant. The Company further covenants that all
shares that may be issued upon the exercise of rights represented by this
Warrant and payment of the Exercise Price, all as set forth herein, will be free
from all taxes, liens and charges in respect of the issue thereof (other than
taxes in respect of any transfer occurring contemporaneously or otherwise
specified herein).

12. Notices.

(a) Whenever the Exercise Price or number of shares purchasable hereunder shall
be adjusted pursuant to Section 14 hereof, the Company, upon request of Holder,
shall issue a certificate signed by an executive officer setting forth, in
reasonable detail, the event requiring the adjustment, the amount of the
adjustment, the method by which such adjustment was calculated, and the Exercise
Price and number of shares purchasable hereunder after giving effect to such
adjustment, and shall cause a copy of such certificate to be mailed (by
first-class mail, postage prepaid) to the Holder of this Warrant.

(b) In case:

(i) the Company shall take a record of the holders of its Common Stock (or other
stock or securities at the time receivable upon the exercise of this Warrant)
for the purpose of entitling them to receive any dividend or other distribution,
or any right to subscribe for or purchase any shares of stock of any class or
any other securities, or to receive any other right;

(ii) of any capital reorganization of the Company, any reclassification of the
capital stock of the Company, any consolidation or merger of the Company with or
into another corporation, or any conveyance of all or substantially all of the
assets of the Company to another corporation;

(iii) of any voluntary dissolution, liquidation or winding-up of the Company; or

(iv) of any redemption or conversion of all outstanding Common Stock.

then, and in each such case, the Company will mail or cause to be mailed to the
Holder or Holders a notice specifying, as the case may be, (A) the date on which
a record is to be taken for the purpose of such dividend, distribution or right,
and stating the amount and character of such dividend, distribution or right, or
(B) the date on which such reorganization, reclassification, consolidation,
merger, conveyance, dissolution, liquidation, winding-up, redemption or
conversion is to take place, and the time, if any is to be fixed, as of which
the holders of record of Common Stock shall be entitled to exchange their shares
of Common Stock for securities or other property deliverable upon such
reorganization, reclassification, consolidation, merger, conveyance,
dissolution, liquidation or winding-up. Such notice shall be mailed at least ten
(10) days prior to the date therein specified.

(c) All such notices, advices and communications shall be delivered to the
address of the Holder on record with the Company and shall be deemed to have
been received (i) in the case of personal delivery, on the date of such delivery
and (ii) in the case of mailing, on the third (3rd) business day following the
date of such mailing.

13. Amendments. Subject to Section 14(d) below, this Warrant and any term hereof
may be changed, waived, discharged or terminated only by an instrument in
writing signed by the party against which enforcement of such change, waiver,
discharge or termination is sought.

14. Adjustments. The Exercise Price and the number of shares purchasable
hereunder are subject to adjustment from time to time as follows:

(a) Reclassification, etc. If the Company, at any time while this Warrant or any
portion thereof remains outstanding and unexpired, by reclassification of
securities or otherwise, shall change any of the securities as to which purchase
rights under this Warrant exist into the same or a different number of
securities of any other class or classes, this Warrant shall thereafter
represent the right to acquire such number and kind of securities as would have
been issuable as the result of such change with respect to the securities that
were subject to the purchase rights under this Warrant immediately prior to such
reclassification or other change and the Exercise Price therefor shall be
appropriately adjusted, all subject to further adjustment as provided in this
Section 14.

(b) Split, Subdivision or Combination of Shares. If the Company, at any time
while this Warrant or any portion thereof remains outstanding and unexpired,
shall split, subdivide or combine the outstanding shares of Common Stock into a
different number of shares of Common Stock then (i) in the case of a split or
subdivision, the Exercise Price for such securities shall be proportionately
decreased and the Warrant Shares issuable upon exercise of this Warrant shall be
proportionately increased, and (ii) in the case of a combination, the Exercise
Price for such Warrant Shares shall be proportionately increased and the
securities issuable upon exercise of this Warrant shall be proportionately
decreased.

(c) Adjustments for Dividends in Stock or Other Securities or Property. If,
while this Warrant or any portion hereof remains outstanding and unexpired, the
holders of Common Stock shall have received, or, on or after the record date
fixed for the determination of eligible stockholders, shall have become entitled
to receive, without payment therefor, additional shares of Common Stock by way
of dividend, then and in each case, this Warrant shall represent the right to
acquire, in addition to the number of shares of the security receivable upon
exercise of this Warrant, and without payment of any additional consideration
therefor, the amount of such additional shares of Common Stock that such holder
would hold on the date of such exercise had it been the holder of record of that
number of shares of Common Stock receivable upon exercise of this Warrant on the
date hereof and had thereafter, during the period from the date hereof to and
including the date of such exercise, retained such shares and/or all other
additional stock available by it as aforesaid during such period, giving effect
to all adjustments called for during such period by the provisions of this
Section 14.

(d) No Impairment. The Company will not, by any voluntary action, avoid or seek
to avoid the observance or performance of any of the terms to be observed or
performed hereunder by the Company, but will at all times in good faith assist
in the carrying out of all the provisions of this Section 14 and in the taking
of all such action as may be necessary or appropriate in order to protect the
rights of the Holder of this Warrant against impairment.

15. Miscellaneous.

(a) This Warrant shall be governed by the laws of the State of California as
applied to agreements entered into in the State of California by and among
residents of the State of California.

(b) In the event of a dispute with regard to the interpretation of this Warrant,
the prevailing party shall be entitled to collect the cost of attorneys’ fees,
litigation expenses or such other expenses as may be incurred in the enforcement
of the prevailing party’s rights hereunder.

(c) This Warrant shall be exercisable as provided for herein, except that if the
expiration date of this Warrant shall fall on a day other than a Business Day,
the expiration date for this Warrant shall be extended to 5:00 p.m. Pacific
standard time on the next following Business Day. For purposes of this Warrant,
“Business Day” shall mean any day other than a Saturday, Sunday or United States
federally recognized holiday.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

13

IN WITNESS WHEREOF, VIASPACE INC. has caused this Warrant to be executed by its
officer thereunto duly authorized.

COMPANY:

VIASPACE INC.

By:

Name:
Title:

14

NOTICE OF EXERCISE

To: VIASPACE INC.

(1) The undersigned hereby:

elects to purchase      shares of Common Stock of VIASPACE INC. pursuant to
Section 1 and the other applicable terms of the attached Warrant.



  (2)   The undersigned hereby:

elects to purchase such securities by tender herewith of payment of the purchase
for such shares in full; or

elects to exercise the Net Issue Exercise features of the attached Warrant with
respect to such securities pursuant to the terms of such Warrant.

(3) In exercising this Warrant, the undersigned hereby confirms and acknowledges
that the undersigned is an “accredited investor” as that term is defined in Rule
501(a) of Regulation D promulgated under the Securities Act of 1933, as amended,
and the shares of Common Stock to be issued upon exercise of this Warrant are
being acquired solely for the undersigned’s own account and not as a nominee for
any other party, and for investment, and that the undersigned will not offer,
sell or otherwise dispose of the shares of Common Stock to be issued upon
exercise of this Warrant except under circumstances that will not result in a
violation of the Securities Act of 1933, as amended, or any applicable state
securities laws.

(4) Please issue a certificate or certificates representing said securities in
the name of the undersigned:

(Name)

(5) Please issue a new Warrant for the unexercised portion of the attached
Warrant in the name of the undersigned:

(Name)



          (Date)   (Signature of Registered Holder)         (Name of Registered
Holder)

15